DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 12/21/2021 which amended claims 1, 5, 7, 10, 14, and 16, cancelled claims 2 and 11, and added new claims 21 and 22. Claims 1, 3-10, and 12-22 are currently pending.  


Allowable Subject Matter
Claim 1, 3-10, and 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious a first light detection device configured to receive a transmitted light from the metrology target when the input light penetrates the metrology target; a processor configured to determine whether overlay-shift between a plurality of first photonic crystals and a plurality of second photonic crystals in the metrology target is present according to characteristics of the transmitted light; and a second light detection device configured to receive a reflected light from the metrology target when the input 
Regarding claim 10, the prior art of record, either alone or in combination, fails to teach or render obvious a first light detection device configured to receive a reflected light from the metrology target when the input light illuminates the metrology target; a processor configured to determine whether overlay-shift between a plurality of first photonic crystals and a plurality of second photonic crystals in the metrology target is present according to characteristics of the reflected light; and a second light detection device configured to receive a transmitted light from the metrology target when the input light penetrates the metrology target, wherein the processor is configured to determine whether the overlay-shift is present according to the characteristics of both the transmitted light and the reflected light, wherein the first and second photonic crystals have two heights on the semiconductor structure. These limitations in combination with the other limitations of claim 10 render the claim non-obvious over the prior art of record.
Regarding claim 17, the prior art of record, either alone or in combination, fails to teach or render obvious a first light detection device configured to receive a transmitted light from the metrology target when the input light penetrates the metrology target, a second light detection device configured to receive a reflected light from the metrology target when the input light illuminates the metrology target; and a processor configured to determine whether overlay-shift between a plurality of first photonic crystals and a plurality of second photonic crystals in the metrology target is present according to characteristics of the transmitted light and the reflected light, wherein the first photonic crystals and the second photonic crystals are formed by different materials. These limitations in combination with the other limitations of claim 17 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Peng et al. (“Overlay Alignment Using Two Photonic Crystals,” Peng hereinafter; document included with the previous Office Action) discloses an overlay-shift measurement system (Figs. 1-6, abstract, Introduction, Experiments and discussions), comprising: an optical device configured to provide an input light to a metrology target of a semiconductor structure (Figs. 1, 2, 4-6, Theory, pages 3-6 of the document attached to the Office Action, Experiments and discussions, pages 6-8 of the document attached to the Office Action, a light beam is incident to the overlaid photonic crystals PhCs); a first light detection device configured to receive a transmitted light from the metrology target when the input light penetrates the metrology target (Figs. 4-6, Experiments and discussions, pages 6-8, the light transmitted through the PhCs is collected and sent to an optical spectrum analyzer); and a processor configured to determine whether overlay-shift between a plurality of first photonic crystals and a plurality of second photonic crystals in the metrology target is present according to characteristics of the transmitted light (Figs. 4-6, Introduction, page 3, Experiments and discussions, pages 6-8, the analyzed transmission spectra of the PhCs by a necessary processor indicates the translation and rotation alignment of the PhCs, and thus the overlay alignment). characteristics of both the transmitted light and the reflected light.
Bevis (US Patent No. 7,940,386) discloses an overlay-shift measurement system (Figs. 1, 5, and 6), comprising: an optical device configured to provide an input light to a metrology target of a semiconductor structure (Figs. 1 and 6, col. 3, lines 35-61, scatterometry tool 100 includes an illumination source 101 to provide illumination beam 102 to scatterometry target 111t); a first light detection device configured to receive a reflected light from the metrology target when the input light illuminates the metrology target (Figs. 1 and 6, col. 3, lines 35-61, the light detection apparatus 113 receives light reflected from scatterometry target 111t); and a processor configured to determine whether overlay-shift between a plurality of first photonic crystals and a plurality of second photonic crystals in the metrology target is present according to characteristics of the reflected light (Figs. 1, 5, and 6, col. 3, lines 35-61, col. 9, lines 12-44, col. 10, lines 10-55, a processor 115 obtains information on the overlay shift between the upper portion 511 of the target 510 and the lower portion 512 of the target 510 of photonic crystals), wherein the first and second photonic crystals have two heights on the semiconductor structure (Figs. 1, 5, and 6, col. 3, lines 35-61, col. 9, lines 12-44, col. 10, lines 10-55, the target 510 is formed from upper portion 511 in an upper layer of the substrate and lower portion 512 formed on a lower layer of the substrate). Bevis does characteristics of both the transmitted light and the reflected light. 
Ryan et al. (US PGPub 2006/0244969, Ryan hereinafter) discloses a scatterometer that detects scattered light reflected from the substrate having photonic crystals (Figs. 1-4, paras. [0040], [0045], [0047], [0049], [0054]-[0055], [0068], [0076], [0082]-[0084], the scatterometer 10 includes a detector that receives the intensity distribution scattered by the workpiece W having photonic crystal structures) and discloses a separate embodiment in which light transmitted through the workpiece having photonic crystals is detected (para. [0039]), Ryan does not describe or render obvious a processor configured to determine whether overlay-shift between a plurality of first photonic crystals and a plurality of second photonic crystals in the metrology target is present according to characteristics of both the transmitted light and the reflected light. 
Ushito et al. (JP 2006-343407) discloses determining alignment between layers using alignment marks detected by a first imaging device that detects transmission through the alignment mark (Fig. 1, page 4, lines 12-33, light 2 from light source 1 is transmitted through alignment pattern 10 to spectroscope/detector 7) and by a second imaging device that detects transmission through the alignment mark (Fig. 1, page 4, lines 12-33, light 4 is emitted by light source 3 and transmitted through alignment a processor configured to determine whether overlay-shift between a plurality of first photonic crystals and a plurality of second photonic crystals in the metrology target is present according to characteristics of both the transmitted light and the reflected light. 
Van Haren et al. (US PGPub 2007/0114678, Van Haren hereinafter) discloses an alignment mark based on a two-dimensional photonic crystal (Fig. 2, paras. [0059], [0071]), but Van Haren does not teach or render obvious a first light detection device configured to receive a transmitted light from the metrology target when the input light penetrates the metrology target and wherein the processor configured to determine whether overlay-shift between the plurality of first photonic crystals and the plurality of second photonic crystals in the metrology target is present according to characteristics of both the transmitted light and the reflected light. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882